 



Exhibit 10.1
TRANSITION SERVICES AGREEMENT
DATED DECEMBER 21, 2005
BETWEEN
CLEAR CHANNEL MANAGEMENT SERVICES, L.P.
AND
CCE SPINCO, INC.
 

 



--------------------------------------------------------------------------------



 



TRANSITION SERVICES AGREEMENT
     This TRANSITION SERVICES AGREEMENT, dated to be effective as of
December 21, 2005 (this “Agreement”), is made by and between Clear Channel
Management Services, L.P., a Texas limited partnership (“Management Services”),
and CCE Spinco, Inc., a Delaware corporation (“Entertainment”). Management
Services is indirectly wholly-owned by Clear Channel Communications, Inc., a
Texas corporation (“CCU”), and as of the execution hereof, Entertainment is a
wholly-owned subsidiary of CCU. Certain capitalized terms used in this Agreement
are defined in Section 1.1 and the definitions of the other capitalized terms
used in this Agreement are cross-referenced in Section 1.2.
W I T N E S S E T H:
     WHEREAS, CCU and Entertainment have entered into a Master Separation and
Distribution Agreement, dated as of December 20, 2005 (the “Master Agreement”),
pursuant to which, among other things, CCU will separate its live entertainment
and related businesses and operations from the other businesses and operations
of CCU by contributing, assigning and transferring such businesses, operations
and related assets and liabilities to Entertainment and its Subsidiaries, as set
forth in the Master Agreement;
     WHEREAS, after the separation of the live entertainment and related
businesses and operations from CCU by contribution, transfer and assignment to
the Entertainment Group, CCU intends to divest its ownership interest in
Entertainment through a distribution of such outstanding shares of Entertainment
common stock to the shareholders of CCU, without any consideration being paid by
the CCU shareholders;
     WHEREAS, after such separation and distribution, both Entertainment and CCU
desire for Management Services to provide certain transition administrative and
support services to the Entertainment Group in accordance with the terms and
subject to the conditions set forth herein, and Management Services desires to
provide, or cause to be provided by other members of the CCU Group, such
transition services and assistance to the Entertainment Group; and
     WHEREAS, because of the parent-subsidiary relationships among CCU,
Entertainment and Management Services, the terms and conditions set forth herein
have not resulted from arms length negotiations between the parties, and
accordingly, such terms may be in some respects less favorable to Entertainment
than those it could obtain from unaffiliated third parties;
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

-1-



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Section 1.1 Certain Defined Terms.
The following capitalized terms used in this Agreement will have the meanings
set forth below:
     “Information Systems” means computing, telecommunications or other digital
operating or processing systems or environments, including, without limitation,
computer programs, data, databases, computers, computer libraries,
communications equipment, networks and systems. When referenced in connection
with Services, Information Systems will mean the Information Systems accessed
and/or used in connection with the Services.
     “Intellectual Property” means all of the following, whether protected,
created or arising under the laws of the United States or any other foreign
jurisdiction: (i) patents, patent applications (along with all patents issuing
thereon), statutory invention registrations, divisions, continuations,
continuations-in-part, substitute applications of the foregoing and any
extensions, reissues, restorations and reexaminations thereof, and all rights
therein provided by international treaties or conventions; (ii) copyrights, mask
work rights, database rights and design rights, whether or not registered,
published or unpublished, and registrations and applications for registration
thereof, and all rights therein whether provided by international treaties or
conventions or otherwise; (iii) trademarks, service marks, trade dress, logos
and other identifiers of source, including all goodwill associated therewith and
all common law rights, registrations and applications for registration thereof,
and all rights therein provided by international treaties or conventions, and
all reissues, extensions and renewals of any of the foregoing; (iv) intellectual
property rights arising from or in respect of domain names, domain name
registrations and reservations and URLs; (v) trade secrets; (vi) intellectual
property rights arising from or in respect of Technology; and (vii) all other
applications and registrations related to any of the intellectual property
rights set forth in the foregoing clauses (i) through (vi) above.
     “Provider” means Management Services or another member of the CCU Group
that is providing a Service pursuant to this Agreement.
     “Recipient” means Entertainment or another member of the Entertainment
Group to whom a Service pursuant to this Agreement is being provided.
     “Representative” of a Person means any director, officer, employee, agent,
consultant, accountant, auditor, financing source, attorney, investment banker
or other representative of such Person.
     “Service Termination Date” means the effective date of the termination of
this Agreement pursuant to Section 8.1 or such earlier scheduled termination
date as may be specified in Schedules A and B in respect of any specified
Service.
     “Software” means the object and source code versions of computer programs
and any associated documentation therefor.

-2-



--------------------------------------------------------------------------------



 



     “Tax Matters Agreement” means the Tax Matters Agreement entered into
pursuant to the Master Agreement and in substantially the form of Exhibit B to
the Master Agreement.
     “Technology” means, collectively, all designs, formulas, algorithms,
procedures, techniques, ideas, know-how, software, programs, models, routines,
confidential and proprietary information, databases, tools, inventions,
invention disclosures, creations, improvements, works of authorship, and all
recordings, graphs, drawings, reports, analyses, other writings, and any other
embodiment of the above, in any form, whether or not specifically listed herein.
     Section 1.2 Other Terms.
     For purposes of this Agreement, the following terms have the meanings set
forth in the sections or agreements indicated.

      Term   Section
Affiliate
  Master Agreement
Agreement
  Preamble
Breaching Party
  Section 8.1(b)
CCU
  Preamble
CCU Confidential Information
  Master Agreement
CCU Group
  Master Agreement
CCU Services Manager
  Section 2.3
Consents
  Section 4.2
Conversion Costs
  Section 4.3
Distribution Date
  Master Agreement
Electronic Materials
  Section 2.2(c)
Entertainment
  Preamble
Entertainment Business
  Master Agreement
Entertainment Confidential Information
  Master Agreement
Entertainment Group
  Master Agreement
Entertainment Services Manager
  Section 2.3
Force Majeure
  Master Agreement
Groups
  Master Agreement
Laws
  Master Agreement
Liabilities
  Master Agreement
Management Services
  Preamble
Master Agreement
  Recitals
Non-Breaching Party
  Section 8.1(b)
Other Costs
  Section 4.1(a)
Person
  Master Agreement
Provider Indemnified Party
  Section 6.1
Recipient Indemnified Party
  Section 6.2
Service Charges
  Section 4.1(a)
Services
  Section 2.1(a)
Standard for Services
  Section 5.1
Substitute Services
  Section 2.1(a)
Taxes
  Master Agreement

-3-



--------------------------------------------------------------------------------



 



ARTICLE II
SERVICES AND TERMS
     Section 2.1 Services; Scope.
     (a) During the period commencing on the Distribution Date and continuing
until the earlier of the termination of this Agreement or an individual Service
pursuant to Section 8.1, subject to the terms and conditions set forth in this
Agreement, Management Services will provide, or will cause to be provided to the
Entertainment Group, finance, information technology, human resources and legal
services and other general services of an administrative and/or advisory nature
with respect to the Entertainment Business, as set forth on Schedules A and B
(collectively, the “Services”), and Entertainment will, and will cause the other
members of the Entertainment Group to, utilize such Services in the conduct of
their respective businesses. The “Services” also will include (1) any Services
to be provided by the CCU Group to the Entertainment Group as agreed pursuant to
Section 9.3(a), and (2) any Substitute Service; provided, however, that (i) the
scope of each Service will be substantially the same as the scope of such
service provided by the CCU Group to the Entertainment Group on the last day
prior to the Distribution in the ordinary course; (ii) the use of each Service
by the Entertainment Group will include use by the Entertainment Group’s
contractors in substantially the same manner as used by the contractors of the
Entertainment Group prior to the Distribution; and (iii) nothing in this
Agreement will require that any Service be provided other than for use in, or in
connection with the Entertainment Business. Nothing in the preceding sentence or
elsewhere in this Agreement will be deemed to restrict or otherwise limit the
volume or quantity of any Service, provided, that, certain volume or quantity
changes with respect to a Service may require the parties to negotiate in good
faith and use their commercially reasonable efforts to agree upon a price change
with respect to such Service. If, for any reason, Management Services is unable
to provide any Service pursuant to the terms of this Agreement, Management
Services will provide to the Entertainment Group a substantially equivalent
service (a “Substitute Service”) at or below the cost for the substituted
Service as set forth in Schedules A and B and otherwise in accordance with the
terms of this Agreement, including the Standard for Services.
     (b) The Services will include, and the Service Charges reflect charges for,
such maintenance, support, error correction, training, updates and enhancements
normally and customarily provided by CCU Group members to other CCU Group
members that receive such services. If Entertainment requests that Management
Services provide a custom modification in connection with any Service,
Entertainment will be responsible for the cost of such custom modification. The
Services will include all functions, responsibilities, activities and tasks, and
the materials, documentation, resources, rights and licenses to be used, granted
or provided by the CCU Group that are not specifically described in this
Agreement as a part of the Services, but are incidental to, and would normally
be considered an inherent part of, or necessary subpart included within, the
Services or are otherwise necessary for the CCU Group to provide, or the
Entertainment Group to receive, the Services.
     (c) This Agreement will not assign any rights to Technology or Intellectual
Property between the parties, other than as specifically set forth herein. Any
upgrades, updates or other modifications to Software or other electronic content
made available or delivered to the Entertainment Group pursuant to this
Agreement will be deemed to be Intellectual Property of

-4-



--------------------------------------------------------------------------------



 



the CCU Group and licensed to the Entertainment Group, notwithstanding that such
upgrades, updates or other modifications (i) were not used, held for use or
contemplated to be used by the Entertainment Group as of the Distribution Date,
(ii) were not controlled by any member of the CCU Group as of the Distribution
Date, or (iii) may constitute improvements made after the Distribution Date.
     (d) Throughout the term of this Agreement, the Provider and the Recipient
of any Service will cooperate with one another and use their good faith,
commercially reasonable efforts to effect the efficient, timely and seamless
provision and receipt of such Service.
     (e) Any Software delivered by a Provider hereunder will be delivered, at
the election of the Provider, either (i) with the assistance of the Provider,
through electronic transmission or downloaded by the Recipient from the
applicable intranet, or (ii) by installation by the Provider on the relevant
equipment, with retention by the Provider of all tangible media on which such
Software resides. The Provider and the Recipient acknowledge and agree that no
tangible medium containing such Software (including any enhancements, upgrades
or updates) will be transferred to the Recipient at any time for any reason
under the terms of this Agreement, and that the Provider will, at all times,
retain possession and control of any such tangible medium used or consumed by
the Provider in the performance of this Agreement. Each party will comply with
all reasonable security measures implemented by the other party in connection
with the delivery of Software.
     Section 2.2 Support Services.
     During the term of this Agreement, Management Services will provide, or
will cause to be provided, the following support, which support will be in
addition to the Services described in Schedules A and B, at charges to be
mutually agreed to by the CCU Services Manager and the Entertainment Services
Manager, plus out-of-pocket costs and expenses incurred in connection with such
support services:
     (a) Management Services will provide, or will cause to be provided, current
and reasonably available historical data related to the Services as reasonably
required by Entertainment in a manner and within a time period as mutually
agreed by the parties;
     (b) Management Services will make the Services reasonably available to the
Entertainment Group employees and contractors whose assistance, expertise or
presence is necessary to assist the Entertainment Group’s transition team in
establishing a fully functioning stand-alone environment for the Entertainment
Business prior to the Service Termination Date; and
     (c) with respect to any Software or other electronic content (“Electronic
Materials”) licensed to any member of the Entertainment Group and used to
provide a Service, Management Services will make available or deliver to the
appropriate member of the Entertainment Group a copy of such Software or
Electronic Materials that are in existence and current as of the Service
Termination Date for such Service, including any upgrades, updates and other
modifications made to such Software and Electronic Materials since the
Distribution Date. Any upgrades, updates or other modifications to Software and
Electronic Materials made available or delivered

-5-



--------------------------------------------------------------------------------



 



to the Entertainment Group pursuant to this Section 2.2(c) will be deemed to be
Intellectual Property of the CCU Group and licensed to the Entertainment Group,
notwithstanding that such upgrades, updates or other modifications (i) were not
used, held for use or contemplated to be used by the Entertainment Group as of
the Distribution Date, (ii) were not controlled by any member of the CCU Group
as of the Distribution Date, or (iii) may constitute improvements made after the
Distribution Date.
     Section 2.3 Services Managers.
     Management Services will designate a dedicated services account manager
(the “CCU Services Manager”) who will be directly responsible for coordinating
and managing the delivery of the Services and will have authority to act on the
CCU Group’s behalf with respect to the Services. Entertainment will designate a
dedicated services account manager (the “Entertainment Services Manager”) who
will be directly responsible for coordinating and managing the receipt of the
Services by the Entertainment Group and will have authority to act on the
Entertainment Group’s behalf with respect to the Services. The CCU Services
Manager and the Entertainment Services Manager will work together to address the
parties’ relationship and issues under this Agreement.
     Section 2.4 Performance and Receipt of Services.
     Each of Management Services and Entertainment will, and will cause its
respective Groups to, comply with the following provisions with respect to the
Services:
     (a) Each Provider and Recipient will at all times comply with its own then
in-force security guidelines and policies applicable to the performance, access
and/or use of the Services and Information Systems.
     (b) Each Provider and Recipient will take commercially reasonable measures
to ensure that no computer viruses or similar items are coded or introduced into
the Services or Information Systems. If a computer virus is found to have been
introduced into the Services or Information Systems, the parties hereto will use
their commercially reasonable efforts to cooperate and to diligently work
together to eliminate the effects of such computer virus.
     (c) Each Provider and Recipient will exercise reasonable care in providing
and receiving the Services to (i) prevent access to the Services or Information
Systems by unauthorized Persons, and (ii) not damage, disrupt or interrupt the
Services or Information Systems.
     Section 2.5 WARRANTIES.
     THIS IS A SERVICE AGREEMENT. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT,
THERE ARE NO EXPRESS WARRANTIES OR GUARANTIES, AND THERE ARE NO IMPLIED
WARRANTIES OR GUARANTIES, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES
OF MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR PURPOSE.

-6-



--------------------------------------------------------------------------------



 



ARTICLE III
ADDITIONAL AGREEMENTS
     Section 3.1 Leases.
     (a) Management Services and Entertainment agree that each lease or sublease
listed on Schedule C, pursuant to which any member of the Entertainment Group
leases or subleases real property from any member of the CCU Group, will remain
in full force and effect pursuant to its terms unless otherwise agreed to in
writing by the parties.
     (b) Management Services and Entertainment agree that each lease or sublease
listed on Schedule D, pursuant to which any member of the CCU Group leases or
subleases real property from any member of the Entertainment Group, will remain
in full force and effect pursuant to its terms unless otherwise agreed to in
writing by the parties.
     Section 3.2 Computer-Based Resources.
     (a) Management Services and Entertainment agree that after the Distribution
Date, the Entertainment Group will not have access to all or any part of the
Information Systems of the CCU Group, except to the extent necessary for the
Entertainment Group to receive the Services (subject to the Entertainment Group
complying with all reasonable security measures implemented by the CCU Group as
deemed necessary by the CCU Group to protect its Information Systems; provided,
that, the Entertainment Group has had a commercially reasonable period of time
in which to comply with such security measures).
     (b) Management Services and Entertainment agree that after the Distribution
Date, the CCU Group will not have access to all or any part of the Information
Systems of the Entertainment Group, except to the extent necessary for the CCU
Group to perform the Services (subject to the CCU Group complying with all
reasonable security measures implemented by the Entertainment Group as deemed
necessary by the Entertainment Group to protect its Information Systems;
provided, that, the CCU Group has had a commercially reasonable period of time
in which to comply with such security measures).
     Section 3.3 Access.
     Entertainment will allow the CCU Group and its Representatives reasonable
access to the facilities of the Entertainment Group necessary for the
performance of the Services and to enable the CCU Group to fulfill its
obligations under this Agreement.
ARTICLE IV
COSTS AND DISBURSEMENTS; PAYMENTS
     Section 4.1 Service Charges.
     (a) Schedules A and B set forth with respect to each Service a description
of the charges for such Service or the basis for the determination thereof (the
“Service Charges”). Further, in connection with performance of the Services, the
Provider will make payments for the benefit of, and on behalf of, the Recipient
and will incur out-of-pocket costs and expenses

-7-



--------------------------------------------------------------------------------



 



(collectively, the “Other Costs”), which will be reimbursed to the Provider by
the Recipient; provided, that, any Other Costs will only be payable by the
Recipient if it receives from the Provider reasonably detailed data and other
documentation sufficient to support the calculation of amounts due to the
Provider as a result of such Other Costs.
     (b) The Provider will deliver an invoice to the Recipient on a monthly
basis (or at such other frequency as is set forth in the applicable Schedule A
or B) in arrears for the Service Charges and any Other Costs. The Recipient will
pay the amount of such invoice to the Provider in U.S. dollars within 30 days of
the date of such invoice, provided, that, to the extent consistent with past
practice with respect to Services rendered outside the United States, payments
may be made in local currency. If the Recipient fails to pay such amount
(excluding any amount contested in good faith) by such date, the Recipient will
be obligated to pay to the Provider, in addition to the amount due, interest on
such amount at the lesser of (i) the three month London Interbank Offered Rate
(LIBOR) plus 100 basis points or (ii) the maximum rate of interest allowed by
applicable law, from the date the payment was due through the date of payment.
As soon as practicable after receipt by the Provider of any reasonable written
request by the Recipient, the Provider will provide the Recipient with
reasonably detailed data and documentation sufficient to support the calculation
of any amount due to the Provider under this Agreement for the purpose of
verifying the accuracy of such calculation. If, after reviewing such data and
documentation, the Recipient disputes the Provider’s calculation of any amount
due to the Provider, then the dispute will be resolved pursuant to Section 7.2.
     Section 4.2 Consents.
     Management Services and Entertainment acknowledge and agree that certain
Software and other licenses, consents, approvals, notices, registrations,
recordings, filings and other actions (collectively, “Consents”) may be required
by Management Services, Entertainment or members of their respective Groups in
connection with the provision of the Services. With respect to each Service, the
Recipient will, after consultation with the Provider, either directly pay the
out-of-pocket expenses incurred to obtain, perform or otherwise satisfy each
such Consent or after any such Consent is obtained, performed or otherwise
satisfied, reimburse the Provider for all actual, out-of-pocket costs incurred
by the Provider and related to such Consent. Prior to payment of, or
reimbursement for, such out-of-pocket expenses, the Provider will provide the
Recipient with an invoice accompanied by reasonably detailed data and
documentation sufficient to evidence the out-of-pocket expenses for which the
Provider is seeking payment or reimbursement. Upon receipt of such invoice and
data and documentation, the Recipient will either pay the amount of such invoice
directly in accordance with its general payment terms with vendors or reimburse
the Provider for its payment of the invoice within 30 days of the date of its
receipt of such invoice. If the Recipient disputes the invoiced amount, then the
parties will work together to resolve such dispute. If the parties are unable to
resolve such dispute, the dispute will be resolved pursuant to Section 7.2.
Management Services and Entertainment acknowledge and agree that no prior
approval of the Recipient will be required for the Provider to seek any
reimbursement pursuant to this Section 4.2.

-8-



--------------------------------------------------------------------------------



 



     Section 4.3 Conversion Costs.
     Management Services and Entertainment acknowledge and agree that in
connection with the implementation, provision, receipt and transition of the
Services, there will be certain nonrecurring, out-of-pocket conversion costs
incurred by Management Services, Entertainment and their respective Groups
(“Conversion Costs”). With respect to each Service, the Recipient of the Service
will either reimburse the Provider as incurred for all actual, out-of-pocket
Conversion Costs incurred by the Provider and related to such Service or, after
consultation with the Provider, pay such Conversion Costs directly on an
as-incurred basis, in either case regardless of whether the Recipient replaces
such Service with the same application, system, vendor or other means of
effecting the Service. Prior to payment of, or reimbursement for, such actual
out-of-pocket Conversion Costs, the Provider will provide the Recipient with an
invoice accompanied by reasonably detailed data and documentation sufficient to
evidence the out-of-pocket expenses for which the Provider is seeking payment or
reimbursement. Upon receipt of such invoice and data and documentation, the
Recipient will either pay the amount of such invoice directly in accordance with
its general payment terms with vendors or reimburse the Provider for its payment
of the invoice within 30 days of the date of its receipt of such invoice. If the
Recipient disputes the invoiced amount, then the dispute will be resolved
pursuant to Section 7.2. Management Services and Entertainment acknowledge and
agree that no prior approval will be required from the Recipient for the
Provider to seek any reimbursement for Conversion Costs pursuant to this
Section 4.3.
ARTICLE V
STANDARD FOR SERVICE; COMPLIANCE WITH LAWS
     Section 5.1 Standard for Service.
     Except as otherwise provided in this Agreement (including in Schedules A
and B), Management Services agrees that the Provider will perform the Services
such that the nature, quality, standard of care and the service levels at which
such Services are performed are no less than the nature, quality, standard of
care and service levels at which the substantially same services were provided
to the members of the Entertainment Group by or on behalf of the Provider on the
last day prior to the Distribution Date in the ordinary course (the “Standard
for Services”).
     Section 5.2 Compliance with Laws.
     Each of Management Services and Entertainment will be responsible for its,
and its respective Group’s, compliance with any and all Laws applicable to its
performance under this Agreement; provided, however, that each of Management
Services and Entertainment will, subject to reimbursement of out-of-pocket
expenses by the requesting party, use commercially reasonable efforts to
cooperate and provide the other party with all reasonably requested assistance
(including, without limitation, the execution of documents and the provision of
relevant information) to ensure compliance with all applicable Laws in
connection with any regulatory action, requirement, inquiry or examination
related to this Agreement or the Services.

-9-



--------------------------------------------------------------------------------



 



ARTICLE VI
INDEMNIFICATION; LIMITATION ON LIABILITY
     Section 6.1 Limited Liability of a Provider.
     Notwithstanding the provisions of Section 5.1, none of Management Services,
any other member of the CCU Group, their respective Affiliates or any of their
respective directors, officers or employees, or any of the heirs, executors,
successors or assigns of any of the foregoing (each, a “Provider Indemnified
Party”), will have any liability in contract, tort or otherwise, including for
any such party’s ordinary or contributory negligence, to the Recipient or its
Affiliates or Representatives for or in connection with (i) any Services
rendered or to be rendered by any Provider Indemnified Party pursuant to this
Agreement, (ii) the transactions contemplated by this Agreement, or (iii) any
Provider Indemnified Party’s actions or inactions in connection with any such
Services or transactions; provided, however, that such limitation on liability
will not extend to or otherwise limit any Liabilities that have resulted
directly from such Provider Indemnified Party’s (a) gross negligence or willful
misconduct, (b) improper use or disclosure of information of, or regarding, a
customer or potential customer of a Recipient Indemnified Party, or
(c) violation of applicable Law.
     Section 6.2 Indemnification by Each Provider.
     Management Services will, and will cause each Provider to, indemnify,
defend and hold harmless each relevant Recipient and each of its Subsidiaries
and each of their respective directors, officers and employees, and each of the
heirs, executors, successors and assigns of any of the foregoing (each, a
“Recipient Indemnified Party”), from and against any and all Liabilities of the
Recipient Indemnified Parties relating to, arising out of, or resulting from
(a) the gross negligence or willful misconduct of a Provider Indemnified Party
in connection with such Provider Indemnified Party’s provision of the Services,
(b) the improper use or improper disclosure of information of, or regarding, a
customer or potential customer of a Recipient Indemnified Party in connection
with the transactions contemplated by this Agreement or such Provider
Indemnified Party’s provision of the Services, or (c) any violation of
applicable Law by a Provider Indemnified Party in connection with the
transactions contemplated by this Agreement or such Provider Indemnified Party’s
provision of the Services; provided, that, the aggregate liability of the CCU
Group as Providers pursuant to this Article VI will in no event exceed an amount
equal to the aggregate payments made by the Recipients to the Providers for
Services pursuant to this Agreement for the 12 month period preceding the date
of such event giving rise to indemnification hereunder.
     Section 6.3 Indemnification by Each Recipient.
     Entertainment will, and will cause each member of the Entertainment Group
to, indemnify, defend and hold harmless each relevant Provider Indemnified Party
from and against any and all Liabilities of the Provider Indemnified Parties
relating to, arising out of, or resulting from the provision of the Services by
any Provider or any of its Affiliates, except for (a) any Liabilities that
result from a Provider Indemnified Party’s gross negligence in connection with
the provision of the Services, or (b) any Liabilities that result from a
Provider Indemnified Party’s material breach of this Agreement.

-10-



--------------------------------------------------------------------------------



 

]

     Section 6.4 Indemnification Matters; Exclusivity.
     The indemnification provisions set forth in Sections 6.5 through 6.7 of the
Master Agreement are hereby incorporated into, and made a part of, this
Article VI and as otherwise applicable to this Agreement. The provisions of this
Article VI will constitute the sole and exclusive remedy for Liabilities arising
under this Agreement.
     Section 6.5 Limitation on Liability.
     Notwithstanding any other provision contained in this Agreement,
Entertainment and Management Services agree on their behalf, and on behalf of
their respective Groups, that no member of the CCU Group on the one hand, and no
member of the Entertainment Group, on the other hand, will be liable to any
member of the other Group, whether based on contract, tort (including
negligence), warranty or any other legal or equitable grounds, for any special,
indirect, punitive, incidental or consequential losses, damages or expenses of
the other Group, including, without limitation, loss of data, loss of profits,
interest or revenue, or use or interruption of business, arising from any claim
relating to breach of this Agreement or otherwise relating to any of the
Services provided hereunder. For clarification purposes only, the parties hereto
agree that the limitation on liability contained in this Section 6.5 will not
apply to (a) damages awarded to a third party pursuant to a third party claim
for which a Provider is required to indemnify, defend and hold harmless any
Recipient Indemnified Party under Section 6.2; and (b) damages awarded to a
third party pursuant to a third party claim for which a Recipient is required to
indemnify, defend and hold harmless any Provider Indemnified Party under
Section 6.3.
     Section 6.6 Liability for Payment Obligations.
     Nothing in this Article VI will be deemed to eliminate or limit, in any
respect, any member of the CCU Group’s or any member of the Entertainment
Group’s express obligation in this Agreement to pay or reimburse, as applicable,
for (a) Service Charges; (b) Other Costs; (c) amounts payable or reimbursable
with respect to any custom modification provided pursuant to Section 2.1(b);
(d) any amounts payable or reimbursable pursuant to the terms of the leases
referred to in Section 3.1; (e) any amounts payable or reimbursable in respect
of Consents pursuant to Section 4.2; (f) amounts payable or reimbursable in
respect of Conversion Costs pursuant to Section 4.3; (g) amounts payable or
reimbursable pursuant to Section 5.2 with respect to compliance with Laws;
(h) amounts payable or reimbursable pursuant to Section 9.3(b) with respect to
books and records; and (i) amounts payable or reimbursable pursuant to
Section 9.6 with respect to Taxes.
ARTICLE VII
DISPUTE RESOLUTION
     Section 7.1 Applicable Law.
     This Agreement will be governed by, and construed and interpreted in
accordance with, the laws of the State of Texas, without giving effect to any
conflicts of law rule or principle that might require the application of the
laws of another jurisdiction.

-11-



--------------------------------------------------------------------------------



 



     Section 7.2 Dispute Resolution.
     To the extent not resolved through discussions between the CCU Services
Manager and the Entertainment Services Manager, any dispute, controversy or
claim arising out of, or relating to, this Agreement will be resolved in
accordance with Article VIII of the Master Agreement, which dispute resolution
provisions are hereby incorporated into, and made a part of, this Section 7.2.
ARTICLE VIII
TERMINATION
     Section 8.1 Termination.
     (a) This Agreement will terminate on the first date on which neither
Management Services nor any other member of the CCU Group has any further
obligations to provide any Services pursuant to this Agreement; provided,
however, this Agreement may be terminated earlier in accordance with any of the
following:
          (i) upon mutual written agreement of Management Services and
Entertainment;
          (ii) by either Entertainment or Management Services, upon written
notice to the other party, if such other party receiving notice has become
insolvent or made an assignment for the benefit of creditors, or was placed in
receivorship, reorganization, liquidation or bankruptcy;
          (iii) by Management Services, upon written notice to Entertainment,
if, for any reason, the ownership or control of Entertainment or any of
Entertainment’s operations, becomes vested in, or is made subject to the control
or direction of, any direct competitor of CCU; or
          (iv) by Entertainment, upon written notice to Management Services, if
for any reason, the ownership or control of CCU or any of CCU’s operations
becomes vested in, or is made subject to the control or direction of, any direct
competitor of Entertainment.
     (b) The applicable scheduled termination dates for specific Services are
set forth in Schedule A and B, and Entertainment may not terminate any such
individual Service, in whole or in part, prior to the applicable scheduled
termination date except (i) with the prior written consent of Management
Services or (ii) with respect to Services described on Schedule A only, by
providing Management Services with prior written notice specifying the effective
date of termination (A) at least 120 days prior to the effective date of
termination with respect to “Payroll Tax Management” and “Corporate Tax”
Services, each as described on Schedule A, and (B) at least 90 days prior to the
effective date of termination of any other Service described on Schedule A.
Notwithstanding the foregoing, either Entertainment or Management Services (the
“Non-Breaching Party”) may terminate this Agreement with respect to any
individual Service, in whole but not in part, at any time upon prior written
notice by the Non-Breaching Party to the other party (the “Breaching Party”) if
the Breaching Party (including any member of its respective Group) has failed to
perform any of its material obligations under this Agreement relating to such
particular Service, and such failure will have continued without cure for a
period

-12-



--------------------------------------------------------------------------------



 



of 60 days after receipt by the Breaching Party of a written notice of such
failure from the Non-Breaching Party seeking to terminate such Service;
provided, however, that no Service may be so terminated until the parties have
completed the dispute resolution process set forth in Section 7.2 with respect
to such Service. Management Services and Entertainment may otherwise from time
to time mutually agree to terminate any individual Service, in whole but not in
part, provided, that, any such agreement to terminate a Service will comply with
Section 9.10 and include all terms and conditions applicable to termination of
the Service to be terminated. Any such termination of an individual Service will
not in any way affect the obligations of the party terminating such Service to
continue to receive all other Services not so terminated and to continue to
provide Services as required by this Agreement.
     (c) In addition to and not in limitation of the rights and obligations set
forth in Sections 2.1(d) and 2.2(b), upon the request of the Recipient of a
Service, the Provider of such Service will cooperate with the Recipient and use
its good faith, commercially reasonable efforts to assist the transition of such
Service to the Recipient (or Affiliate of the Recipient or such third-party
vendor designated by the Recipient) by the Service Termination Date for such
Service.
     Section 8.2 Effect of Termination.
     Upon termination or expiration of any Service pursuant to this Agreement,
the relevant Provider will have no further obligation to provide the terminated
Service, and the relevant Recipient will have no obligation to pay any future
Service Charges or Other Costs relating to any such Service (other than for or
in respect of Services provided in accordance with the terms of this Agreement
and received by such Recipient prior to such termination). Upon termination of
this Agreement in accordance with its terms, no Provider will have any further
obligation to provide any Service, and no Recipient will have any obligation to
pay any Service Charges or Other Costs relating to any Service or make any other
payments under this Agreement (other than for or in respect of Services received
by such Recipient prior to such termination).
     Section 8.3 Survival.
     Each of Section 3.1 (Leases), Section 3.2 (Computer-Based Resources),
Article IV (Costs and Disbursements), Article VI (Indemnification; Limitation on
Liability), Article VII (Dispute Resolution), Section 8.2 (Effect of
Termination), this Section 8.3 (Survival), and Article IX (General Provisions)
will survive the expiration or other termination of this Agreement and remain in
full force and effect.
     Section 8.4 Force Majeure.
     No party hereto (or any member of its Group or any other Person acting on
its behalf) will have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as and
to the extent to which the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure. A party claiming the benefit of this provision will, as soon as
reasonably practicable after the occurrence of any such event: (a) notify the
other party of the nature and

-13-



--------------------------------------------------------------------------------



 



extent of any such Force Majeure condition, and (b) use commercially reasonable
efforts to remove any such causes and resume performance under this Agreement as
soon as feasible.
ARTICLE IX
GENERAL PROVISIONS
     Section 9.1 Independent Contractors.
     In providing Services hereunder, the Provider will act solely as
independent contractor and nothing in this Agreement will constitute or be
construed to be or create a partnership, joint venture, or principal/agent
relationship between the Provider, on the one hand, and the Recipient, on the
other. All Persons employed by the Provider in the performance of its
obligations under this Agreement will be the sole responsibility of the
Provider.
     Section 9.2 Subcontractors.
     Any Provider may hire or engage one or more subcontractors to perform any
or all of its Services; provided, that, Management Services will in all cases
remain responsible for all its obligations under this Agreement, including,
without limitation, with respect to the scope of the Services, the Standard for
Services and the content of the Services provided to the Recipient. Under no
circumstances will any Recipient be responsible for making any payments directly
to any subcontractor engaged by a Provider.
     Section 9.3 Additional Services; Books and Records.
     (a) If, during the term of this Agreement, a party hereto identifies a need
for additional or other transition services to be provided by or on behalf of
Management Services, the parties hereto agree to negotiate in good faith to
provide such requested services (provided that such services are of a type
generally provided by the CCU Group at such time) and the applicable service
fees, payment procedures, and other rights and obligations with respect thereto.
To the extent practicable, such additional or other services will be provided on
terms substantially similar to those applicable to Services of similar types and
otherwise on terms consistent with those contained in this Agreement.
     (b) All books, records and data maintained by a Provider for a Recipient
with respect to the provision of a Service will be the exclusive property of
such Recipient. The Recipient, at its sole cost and expense, will have the right
to inspect, and make copies of, any such books, records and data during regular
business hours upon reasonable advance notice to the Provider. At the sole cost
and expense of the Provider, upon termination of the provision of any Service,
the relevant books, records and data relating to such terminated Service will be
delivered by the Provider to the Recipient in a mutually agreed upon format to
the address of Entertainment set forth in Section 9.5 or any other mutually
agreed upon location; provided, however, that the Provider will be entitled to
retain one copy of all such books, records and data relating to such terminated
Service for archival purposes and for purposes of responding to any dispute that
may arise with respect thereto.

-14-



--------------------------------------------------------------------------------



 



     Section 9.4 Confidential Information.
     Entertainment agrees to, and will cause the other members of the
Entertainment Group to, maintain and safeguard all the CCU Confidential
Information pursuant to Section 7.2 of the Master Agreement and Management
Services agrees to, and will cause the other members of the CCU Group to,
maintain and safeguard all Entertainment Confidential Information pursuant to
Section 7.2 of the Master Agreement, and each party hereto agrees that
Section 7.2 of the Master Agreement is hereby incorporated by reference into,
and made a part of, this Agreement.
     Section 9.5 Notices.
     All notices, requests, claims, demands and other communications under this
Agreement will be in writing and will be given or made (and will be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by facsimile with receipt confirmed (followed by delivery of an
original via overnight courier service) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as will be specified
in a notice given in accordance with this Section 9.5):
     If to Management Services:
Clear Channel Management Services, L.P.
200 E. Basse Road
San Antonio, Texas 78209
Attn: President of Clear Channel GP, LLC
Fax: (210) 822-2299
     If to any other member of the CCU Group:
Clear Channel Communications, Inc.
200 E. Basse Road
San Antonio, Texas 78209
Attn: Chief Executive Officer
Fax: (210) 822-2299
     If to any member of the Entertainment Group:
CCE Spinco, Inc.
9348 Civic Center Drive, 4th Floor
Beverly Hills, CA 90210
Attention: Chief Executive Officer
Fax: (310) 867-7051

-15-



--------------------------------------------------------------------------------



 



     Section 9.6 Taxes.
     Except as otherwise specifically provided for in the Tax Matters Agreement:
     (a) Each party will be responsible for any personal property Taxes on
property it owns or leases, for franchise and privilege Taxes on its business,
and for Taxes based on its net income or gross receipts.
     (b) Each Recipient may report and (as appropriate) pay any sales, use,
excise, value-added, services, consumption, and other Taxes directly if the
Recipient provides the applicable Provider with a direct pay or exemption
certificate.
     (c) A Provider will promptly notify the applicable Recipient of, and
coordinate with the Recipient the response to and settlement of, any claim for
Taxes asserted by applicable taxing authorities for which the Recipient is
alleged to be financially responsible hereunder.
     (d) Each Recipient will be entitled to receive and to retain any refund of
Taxes paid to a Provider related to the provision of Services pursuant to this
Agreement. In the event a Provider receives a refund of any such Taxes paid by a
Recipient to the Provider, the Provider will promptly pay, or cause the payment
of, such refund to the Recipient.
     (e) Each of the parties hereto agrees that if reasonably requested by the
other party, it will cooperate with such other party to enable the accurate
determination of such other party’s Tax liability and assist such other party in
minimizing its Tax liability to the extent legally permissible. The Provider’s
invoices will separately state the amounts of any Taxes the Provider is
proposing to collect from the Recipient.
     Section 9.7 Severability.
     If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any Law or as a matter of public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the greatest extent possible.
     Section 9.8 Entire Agreement.
     Except as otherwise expressly provided in this Agreement, this Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the parties hereto
with respect to the subject matter of this Agreement. The Schedules and Recitals
to this Agreement are hereby incorporated by reference into and made part of
this Agreement for all purposes.

-16-



--------------------------------------------------------------------------------



 



     Section 9.9 Assignment; No Third-Party Beneficiaries.
     This Agreement will not be assigned by any party hereto without the prior
written consent of the other party hereto; provided, however, Management
Services may assign this Agreement in connection with a merger, consolidation,
reorganization, sale of all or substantially all of its assets or similar
transaction within the CCU Group whether or not Management Services is the
surviving entity. Except as provided in Article VI with respect to Provider
Indemnified Parties and Recipient Indemnified Parties, this Agreement is for the
sole benefit of the parties to this Agreement, the members of their respective
Groups and their permitted successors and assigns and nothing in this Agreement,
express or implied, is intended to or will confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement. Entertainment will cause each member of the
Entertainment Group receiving Services hereunder as a Recipient to abide by the
terms and conditions of this Agreement, and Management Services will cause each
member of the CCU Group providing Services hereunder as a Provider to abide by
the terms and conditions of this Agreement
     Section 9.10 Amendment.
     No provision of this Agreement may be amended or modified except by a
written instrument signed by all the parties to such agreement. No waiver by any
party of any provision hereof will be effective unless explicitly set forth in
writing and executed by the party so waiving. The waiver by either party hereto
of a breach of any provision of this Agreement will not operate or be construed
as a waiver of any other subsequent breach.
     Section 9.11 Rules of Construction.
     (a) Interpretation of this Agreement will be governed by the following
rules of construction: (i) words in the singular will be held to include the
plural and vice versa and words of one gender will be held to include the other
gender as the context requires, (ii) references to the terms Article, Section,
paragraph, and Schedule are references to the Articles, Sections, paragraphs,
and Schedules to this Agreement unless otherwise specified, (iii) the word
“including” and words of similar import will mean “including, without
limitation,” (iv) provisions will apply, when appropriate, to successive events
and transactions, (v) the headings contained herein are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement, (vi) the recitals are and (vii) this Agreement will be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
     (b) Unless specifically stated in the Master Agreement that a particular
provision of the Master Agreement should be given effect in lieu of a
conflicting provision in this Agreement, to the extent that any provision
contained in this Agreement conflicts with, or cannot logically be read in
accordance with, any provision of the Master Agreement, the provision contained
in this Agreement will prevail.
     (c) Unless specifically stated in Schedules A and B, to the extent that any
provision contained in this Agreement conflicts with, or cannot logically be
read in accordance with, any

-17-



--------------------------------------------------------------------------------



 



provision set forth in Schedules A and B, the provision contained in such
Schedule A or B will prevail.
     Section 9.12 Counterparts.
     This Agreement may be executed in one or more counterparts, and by the
different parties to each such agreement in separate counterparts, each of which
when executed will be deemed to be an original but all of which taken together
will constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or electronic mail will be as
effective as delivery of a manually executed counterpart of any such Agreement.
     Section 9.13 No Right to Set-Off.
     Entertainment will, and will cause each other Recipient to, pay the full
amount of costs and disbursements, including Other Costs, incurred under this
Agreement, and will not set-off, counterclaim or otherwise withhold any other
amount owed to a Provider on account of any obligation owed by a Provider to the
Recipient.
[SIGNATURE PAGE FOLLOWS]

-18-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Transition Services
Agreement to be executed to be effective on the date first written above by
their respective duly authorized officers.

              CLEAR CHANNEL MANAGEMENT SERVICES, L.P.     By: Clear Channel GP,
LLC, its general partner
 
       
 
  By:   /s/ Mark P. Mays
 
          Name: Mark P. Mays     Title: President
 
            CCE SPINCO, INC.
 
       
 
  By:   /s/  Michael Rapino
 
            Name: Michael Rapino     Title: Chief Executive Officer

S-1



--------------------------------------------------------------------------------



 



     The undersigned subsidiaries of CCE Spinco, Inc. have caused this
Transition Services Agreement to be executed to be effective on the date first
written above by their respective duly authorized officers for the purpose of
agreeing to be bound to this Transition Services Agreement and to be liable,
jointly and severally, with CCE Spinco, Inc. to Clear Channel Management
Services, L.P. for all covenants, agreements, liabilities and obligations
provided herein or arising hereunder.

              CCE HOLDCO #1, INC.
 
       
 
  By:   /s/ Michael Rapino
 
       
 
      Michael Rapino
 
      Chief Executive Officer
 
            CCE HOLDCO #2, INC.
 
       
 
  By:   /s/ Michael Rapino
 
       
 
      Michael Rapino
 
      Chief Executive Officer
 
            SFX ENTERTAINMENT, INC.
 
       
 
  By:   /s/ Michael Rapino
 
       
 
      Michael Rapino
 
      Chief Executive Officer

S-2